Citation Nr: 0028487	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
traumatic amputation of the right little finger as secondary 
to service-connected amputations of the right middle and ring 
fingers.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had active service from November 1941 to November 
1945 and from October to November 1950.

Service connection for traumatic amputation of the right 
little finger as secondary to service-connected amputations 
of the right middle and ring fingers was denied in an 
unappealed rating action in September 1979.  This appeal 
arises from a decision by the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO) that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for amputation of his 
right little finger.    


FINDINGS OF FACT

1.  An unappealed September 1979 rating decision denied the 
veteran's claim for entitlement to service connection for 
traumatic amputation of his right little finger as secondary 
to service-connected amputations of his right middle and 
fourth fingers.

2.  Evidence added to the record since the September 1979 
rating decision is duplicative or cumulative of evidence 
previously of record, and is not so significant that it must 
be considered to decide fairly the merits of the claim.


CONCLUSION OF LAW

1.  The RO's September 1979 decision, denying a claim of 
entitlement to service connection for amputation of the right 
little finger secondary to the veteran's service-connected 
amputations of the middle and ring finger, became final.  38 
U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's September 1979 decision denying the appellant's claim 
for amputation of the right little finger secondary to the 
veteran's service-connected amputations of the middle and 
ring finger and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1979, the veteran filed a claim of entitlement 
to service connection for amputation of the right little 
finger.  The RO denied the claim in a rating decision that 
same month.  There was no appeal, and the RO denial became 
final.  38 U.S.C.A. § 7105(b).  However, a claim that is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.

In February 1999, the veteran filed an application to reopen 
his claim, requesting service connection for amputation of 
the right little finger.  In March 1999, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim.  The veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination and finds that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for traumatic 
amputation of the right little finger.  The United States 
Court of Appeals for Veterans Claims (Court) has stated that 
when a claimant seeks to reopen a claim based upon additional 
evidence, the VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 38 
C.F.R.  § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that 


it must be considered in order to fairly decide the merits of 
the claim.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 38 
U.S.C.A. § 5107( a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's September 1979 decision.

Initially the Board notes that a March 1949 rating decision 
established service connection for amputation of the third 
and fourth fingers of the right hand, metacarpophalangeal 
joints.  

In November 1958 the veteran incurred a traumatic amputation 
of his right little finger while working as a county 
employee.  In 1979 he sought service connection for the 
amputation of his little finger as secondary to the service-
connected amputations of his right middle and ring fingers.


Evidence before the RO at the time of the September 1979 
rating decision included the veteran's service medical 
records.  Also before the RO was an April 1976 VA outpatient 
treatment note and an annotation that indicated that he 
sought an artificial partial hand for cosmetic reasons and 
that the VA prescribed one.

Also of record was a March 1979 letter from a physician who 
had examined the veteran and had found that his service-
connected partial amputation of the right hand was causing 
loss of grip strength.  Statements from two other physicians 
dated in April 1979 noted that the veteran had had his little 
finger jerked off while working on machinery several years 
previously and that on examination he complained of pain in 
the right arm and hand.  No linkage between his service 
connected loss of two fingers and the traumatic amputation of 
his little finger was indicated.

June 1979 VA X-rays of the veteran's right hand and a June 
1979 VA orthopedic examination report note that the veteran's 
third, fourth and fifth fingers had been amputated at the 
metacarpophalangeal joints and that there was an absence of 
the right index finger distal to the proximal interphalangeal 
joint.  Neither the radiologist nor the examiner linked the 
little finger amputation to the veteran's service.  

Lay statements dated in 1979 from three co-workers indicate 
that the veteran was injured in November 1958 while working 
on a power take-off shaft on a truck.  He was wearing a glove 
on his right hand that had empty finger stalls for the middle 
and ring fingers.  The equipment caught one of the empty 
finger stalls and pulled the veteran's little finger off.  

At his hearing in September 1979 the veteran testified that 
he had had his middle and ring fingers amputated in service.  
After his separation he was working on a truck when a power 
shaft pulled off his little finger.  He had gotten under the 
truck to check the power shaft.  The equipment had been in 
neutral when he went to check the shaft.  While he was 
checking the shaft the truck was put in gear and his glove 
was caught, pulling his little finger off.  He had bought the 
glove that morning and had not had time to have the middle 
and ring finger stalls cut off and sewed up.  There was a 
question of whether the palm of the glove was caught on the 
shaft, but the veteran felt that the empty finger stalls got 
caught on the power shaft and caused his little finger to be 
amputated.  It was also noted during the hearing that the 
veteran had lost his right index finger in 1951, after 
service and before the injury where he had lost his right 
little finger.

The veteran's co-worker testified that he had gotten under 
the truck with the veteran.  The universal joint jerked and 
went into gear, catching the veteran's glove and pulling his 
finger off.  He found the glove wrapped around the universal 
joint with the veteran's finger still in it.  

The veteran's service connection claim was denied in a 
September 1979 rating decision.  The RO considered his the 
assertions of having gotten the glove of his right had caught 
while working on a truck, but concluded that the injury was 
not due to or the proximate result of a service connected 
disability. He was notified of the decision. 

Evidence received since the RO's September 1979 decision 
includes a February 1999, Statement in Support of Claim, from 
the veteran advancing essentially the same argument as 
provided to the RO in 1979.  He asserts that he lost his 
finger as a result of an accident caused by the absence of 
his right middle and ring fingers.

The Board finds that new and material evidence has not been 
received to reopen a claim for service connection for 
traumatic amputation of the right little finger as secondary 
to service-connected amputations of the right middle and ring 
fingers, and that the RO's September 1979 denial of the claim 
remains final.  The only evidence presented since the 
September 1979 rating decision is the veteran's February 1999 
statement and his arguments on appeal.  However, this 
statement and his assertions are cumulative.  It merely 
restates information that was previously before the RO.  The 
statement distills the September 1979 testimony of the 
veteran and his co-worker but does not add any new evidence.  
The veteran's assertion that 

his missing fingers caused the loss of his little finger was 
of record at the time of the RO's September 1979 decision.  
This argument is therefore not new.

Accordingly, the Board finds that this evidence is not new 
and material and is not so significant that it must be 
considered by itself or with the evidence previously 
submitted in order to fairly decide the merits of the claim.  
38 C.F.R.  § 3.156; Hodge, supra.  Therefore, the Board 
concludes that new and material evidence has not been 
received to reopen a claim for service connection for 
traumatic amputation of the right little finger as secondary 
to service-connected amputations of the right middle and ring 
fingers.  As such, the RO's September 1979 denial of the 
claim remains final.  38 U.S.C.A. § 7105(b).

In the veteran's substantive appeal he concedes that he has 
no new evidence to submit and relates that the individuals 
who witnessed the accident are now deceased.  He asks that 
reasonable doubt be resolved in his favor.  The veteran's 
assertions, the statements and testimony of witnesses and the 
medical evidence was considered at the time of the 1979 
rating decision, but it was determined that the evidence did 
not support a finding that his traumatic amputation of his 
right little finger was due to or the result of the service 
connected loss of his middle and ring fingers.  The veteran's 
advancing the same argument at this time does not amount to 
new and material evidence.  Because the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not for application.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  The Board views its 
discussion and the statement of the case provided by the RO 
as sufficient to inform the veteran of the elements necessary 
to complete his application to reopen the claim.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for traumatic amputation 
of the right little finger as secondary to service-connected 
amputations of the right middle and ring fingers is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
Board of Veterans' Appeals



 

